NORTH ISND APPEAL SECTION

cee teen ee , PO BOX 5507

akota | Job Service = NOTICE OF TELEPHONE HEARING BISMARCK, ND 58506-5507
na mapadary? IN THE MATTER OF A CLAIM FOR TOLL FREE 1-800-351-9098
a UNEMPLOYMENT COMPENSATION BENEFITS — TTY: Relay ND 800-366-6888
~002 (R. 6-19)

APPEAL FILED BY THE EMPLOYER FROM A DETERMINATION DATED 01/03/2020

NATASHA N MCMILLEN EXPRESS SERVICES INC
120 2ND AVE SW 9701 BOARDWALK BLVD
WATERTOWN SD 57201-4215 PO BOX 720660

OKLAHOMA CITY OK 73172-0660
Social Security Number: XXX-XX-XXXX Referee: MACKENZTE DUTCHUK
Issue Number: O0005QT

**Read this notice carefully and note that there is a deadline date and time for confirming your
attendance. You MUST respond by this date and time — read further.**

Hearing Date/Time MON, MAR 23, 2020 = fhe hearing will take place via conference call to include

At 12:30 PM CST ail persons who call in to confirm their attendance.

 

t—_Deadline to Confirm FRI, MAR 20, 2020 You may call in any day leading up to this deadline. You
Attendance By 03:00 PM CST _ will be required to supply the operator with the phone
number you can be reached at for the hearing.
Number to Call 1-800-351-9098 or TTY 1-800-366-6888
Issue(s)

QUIT: TEMPORARY AGENCY

WHETHER THE CLAIMANT VOLUNTARILY LEFT EMPLOYMENT WITHOUT GOOD CAUSE ATTRIBUT-
ABLE TO THE EMPLOYER OR WAS DISCHARGED FOR MISCONDUCT CONNECTED WITH THE WORK.

***Important items of which to be aware***

1, Failure to confirm your attendance before the deadline date and time will be considered as a non-appearance
and you will NOT be allowed to participate in the hearing.

2. Attempts to confirm your attendance by any other means of communication other than by calling the number

listed above will not be accepted.

You are expected to arrange time off from your everyday affairs including work, vacation and doctor

appointments.

4. Postponement requests MUST be submitted in writing and are only granted for extenuating and extraordinary
circumstances.

5. Ifyou wish to withdraw your appeal you must send in a written request to the address listed above.

Lad

CC:

   
    

[hereby certify thaton 03/10/2020 at Bis
the party(s) of interest as so identified in the proceedi

orth Dakota, a copy of this notice was mailed to

Case 2:20-cv,Q4080sMK bu Qghiadtnie, filed.05/7.4/20,,,Page 1 of 21

Auxiliary aids and services are available upon request to individuals with disabilities.
Unemployment Insurance Appeal Guide

Read the Notice of Hearing and this guide for
important information. Take special note of the
deadline to call in and confirm your attendance at
the hearing and the date and time of your hearing.
You are expected to make necessary arrangements
to participate in the scheduled hearing.

Claimants: Continue to Certify
Continue to certify your weekly claims and complete
all other eligibility requirements while your appeal is
pending.

General Hearing Information

The appeal hearing is your opportunity to testify,
present evidence, and sum up your arguments.
Failure to timely register your appearance and
participate in the hearing could result in loss of
benefits or the employer's account being charged
for benefits paid to a claimant.

Appeal hearings:

e Are informal but conducted in an organized manner.

e Are normally conducted by telephone but may be
in-person at the discretion of the appeals
referee.

e Last approximately 30 to 45 minutes.

e Are conducted by an appeals referee who asks
questions designed to bring out the facts
Surrounding the issue. The appeals referee will
make every effort to help both parties present their
cases.

Appeal decisions:

e Will be based on the evidence in the record and the
testimony taken at the hearing. /t is to your benefit to
be present at the scheduled hearing.

e Could affect the employer's unemployment tax rate.
Could affect the claimant's right to benefits.

Could result in an overpayment of benefits which the
claimant must repay.

Prepare for Your Hearing

Exhibits—Review all exhibits enclosed with your Notice
of Appeal Hearing. These documents are also available
online through U/ ICE (claimants) and Ul EASY
(employers).

Attorneys—Notify the Job Service Appeals Section if
you plan to have an attorney represent you at the
hearing. It is your responsibility to make legal
arrangements and cover jegal expenses. Job Service
does not provide attorneys or legal advice but will keep
your attorney informed and share hearing exhibits.

Witnesses—Witnesses may testify on your behalf and
should have direct, firsthand knowledge of the facts.
They should have been present or have been actual
participants in the actions or events that caused the

ensure your witnesses are with you at the time of the
hearing or that you provide contact information for your
witnesses when calling in to confirm participation in the
hearing.

Other Documents—Submit documents that support
your testimony (separation statements, attendance
records, written warnings, work searches etc.) to the
appeals referee as far in advance of the hearing date as
possible. You must send copies of these same
documents te the opposing party. Failure to provide
copies to the opposing party may result in the document
not being permitted at the hearing.

Subpoenas— You must attempt to (1) contact potential
witnesses and request their testimony at the hearing and
(2) attempt to obtain documents from your former
empioyer or other entities, prior to requesting a
subpoena. The appeals referee will determine if your
request is significant to the case before issuing a
subpoena. You will not be charged for the cost of issuing
a subpoena.

Postponement Request— You are expected to arrange
time off from your everyday affairs including work,
vacation, doctor appointments, etc., in order to
participate in the hearing. Postponement requests must
be submitted in writing and are only granted for
extenuating and extraordinary circumstances. Requests
for postponement must be in writing. The original
hearing date and time will remain in effect unless the
appeals referee has granted a postponement
verbally or in writing. Do not submit a postponement
request and assume your request will be granted.

Telephone Hearings

Call the Appeals Section (800-351-9098) during

business hours any time before 3:00 p.m. of the

day identified on the Notice of Hearing.

° Be prepared to provide the phone number where
you can be reached, and the names and phone
numbers of any witnesses who will testify on your
behalf.

® Be available at the scheduled hearing time. The
appeals referee will call you at the number you
provided and connect all parties through a
conference call.

e if you need an interpreter during your hearing,
notify the Job Service Appeals Section when
you call in or appear in person for your hearing.
Indicate the language to be interpreted.

Refer to your Unemployment insurance Claimant Guide
or contact the Appeals Section for more information.

JOB SERVICE NORTH DAKOTA
APPEAL SECTION

PO BOX 5507

BISMARCK, ND 58506-5507

employment separation, iS KOUL/BSRIBBNIR Document 1-5 Filed 68¥12202&27g6 2 of 21
2-051 JOB SERVICE NORTH DAKOTA (R. 5-13)
BENEFIT SECTION
PO BOX 5507, BISMARCK, ND 58506-5507
701-328-2866
(TTY) 800/366-6888 or (Fax) 701-328-2728

NONMONETARY DETERMINATION NOTICE - EMP

EMPLOYER NOTICE 01/03/2020
EXPRESS SERVICES INC XXX-XX-XXXX
9701 BOARDWALK BLVD 25
PO BOX 720660 550
OKLAHOMA CITY OK 73172-0660 0005QT
0740489

NATASHA N MCMILLEN
QUIT: TEMPORARY AGENCY

UNEMPLOYMENT INSURANCE (UI) BENEFITS ARE ALLOWED FOR THIS ISSUE. AFTER
CONSIDERING ALL THE INFORMATION PROVIDED, IT IS DETERMINED THAT:
1. YOU CONTACTED THE EMPLOYER (TEMPORARY HELP FIRM) FOR A FURTHER JOB
ASSIGNMENT PRIOR TO FILING YOUR CLAIM FOR BENEFITS AND NO ASSIGNMENTS
WERE AVAILABLE, OR
2. YOU WERE NOT NOTIFIED OF THE REQUIREMENT TO CONTACT THE EMPLOYER
(TEMPORARY HELP FIRM) PRIOR TO FILING FOR BENEFITS, OR
3. YOU CONTACTED THE EMPLOYER (TEMPORARY HELP FIRM) AND THE NEXT ASSIGNMENT
THAT WAS OFFERED WAS NOT DEEMED TO BE SUITABLE WORK.
THIS DETERMINATION TO ALLOW BENEFITS APPLIES ONLY TO THIS ISSUE. YOU NEED TO
CONTINUE TO MEET ALL ELIGIBILITY REQUIREMENTS OF THE UI LAW IN ORDER TO
CONTINUE TO RECEIVE UI BENEFIT PAYMENTS.

RIGHT OF APPEAL:
If you believe the facts or the law applied in this determination are incorrect, you have 12. days in which to

file an appeal. Your request must be in writing and filed on or before 01/15/2020.

Appeals may be filed online by going to the UI EASY (Unemployment Insurance Employer Account System) link at www.jobsnd.com
and clicking on the File New Appeal link or by completing the appeal request form included with this determination. Appeals filed

on paper must be postmarked, faxed, or hand delivered to the address at the top of this form no later than the deadline date. You must
state the reason(s) you disagree with this determination so another determination may be made or an appeal schedule.

You can receive assistance in filing your appeal by calling 1-800-351-9098,

(SEE REVERSE FOR RELEVANT CITATION)
Job Service North Dakota is an equal opportunity employer/pro rovider,
Casextiae0atn-BaQsOrdliKibe a OCUsotrdgrest Bled lnalee eased of 21
LAW : 52-06-02

AN INDIVIDUAL IS DISQUALIFIED FOR BENEFITS:
FOR THE WEEK IN WHICH HE HAS LEFT HIS MOST RECENT EMPLOYMENT VOLUNTARILY
WITHOUT GOOD CAUSE ATTRIBUTABLE TO THE EMPLOYER, AND THEREAFTER UNTIL SUCH
TIME AS HE:
A. CAN DEMONSTRATE THAT HE HAS EARNED REMUNERATION FOR PERSONAL SERVICES
IN EMPLOYMENT EQUIVALENT TO AT LEAST EIGHT TIMES HIS WEEKLY BENEFIT
AMOUNT AS DETERMINED UNDER SECTION 52-06-04; AND
B. HAS NOT LEFT HIS MOST RECENT EMPLOYMENT UNDER DISQUALIFYING CIRCUMSTANCES.

A TEMPORARY EMPLOYEE OF A TEMPORARY HELP FIRM IS DEEMED TO HAVE LEFT
EMPLOYMENT VOLUNTARILY IF THE EMPLOYEE DOES NOT CONTACT THE TEMPORARY HELP
FIRM FOR REASSIGNMENT BEFORE FILING FOR BENEFITS. FAILURE TO CONTACT THE
TEMPORARY HELP FIRM IS NOT DEEMED A VOLUNTARY LEAVING OF EMPLOYMENT UNLESS

THE CLAIMANT WAS ADVISED OF THE OBLIGATION TO CONTACT THE TEMPORARY HELP FIRM
UPON COMPLETION OF AN ASSIGNMENT AND ADVISED THAT UNEMPLOYMENT BENEFITS MAY BE
DENTED FOR FAILURE TO CONTACT THE TEMPORARY HELP FIRM.

AS USED IN THIS SUBSECTION, "TEMPORARY EMPLOYEE" MEANS AN EMPLOYEE ASSIGNED TO
WORK FOR A CLIENT OF THE TEMPORARY HELP FIRM; AND "TEMPORARY HELP FIRM" MEANS
A FIRM THAT HIRES THAT FIRMS'S OWN EMPLOYEES AND ASSIGNS THESE EMPLOYEES

TO A CLIENT TO SUPPORT OR SUPPLEMENT THE CLIENT'S WORK FORCE IN A WORK
SITUATION SUCH AS EMPLOYEE ABSENCE, TEMPORARY SKILLS SHORTAGE, SEASONAL
WORKLOAD, A SPECIAL ASSIGNMENT OR A SPECIAL PROJECT.

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 4 of 21
EXHIBIT
1

Fax Cover Page

MPLOYMENT PROFESSIONALS —

  
  
 

     

SM:

9701 Boardwalk Blvd.
Oklahoma City, OK 73162

1/7/2020 AT 4:31:18 PM

To: Job Service North Dakota Fax: 7013282728
Subject: Claim ID: 696270, Claimant Name: NATASHA MCMILLEN

From: Melissa VanNoy
Department: RISK UI
Pages: 4

This information is for the designated recipient only and may contain
privileged, proprietary, or otherwise private information. If you have received it
in error, please notify the sender immediately and destroy the original. Any
other use of the fax by you is prohibited.

\Program Files\Omrool\OmtoolServer\_Languages\ENU\Templates\Express-l H-Cover.doe

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 5 of 21
GE 1/5 * RCVD AT 1/7/2020 4:31:23 PM [Central Standard Time] * SVR:ITDRFAX/8 * DNIS:3282728 * CSID:Channel-5 * ANI:4058405000 * DURATION (mm-ss):02-26
EXPRESS SERVICES, INC.
P.O. Box 720660
Oklahoma City, OK 73172

 

January 7, 2020

Job Service North Dakota
P.O. Box 5507,
Bismarck, ND 58506

tee —
: SSN: XXX-XX-XXXX i
' Ul Account : 740489

ye Sn erete et SO E NiRA LR RRA AEA Mea pane Ate SAAD ANAS SAARI AANA MGR SAA ASA SAAR AAA AN LA A ANAS SAT LAA SAAN ARAR URNA Me A

| Last Date Worked : 11/04/2019 , .
Termination Date: | Active snus.
| Claim Effective Date : | 12/06/2019

Mailing Date: iznezoig SSS

“Claim ID : _ 696270 -
| Benefit Year Date : _.12/06/2019 _

 

 

 

 

 

 

Dear State Representative,
We wish to appeal the determination which allowed benefits to the above individual.
We disagree with the decision mailed on 01/03/2020.

We feel EXPRESS SERVICES, INC. should not be charged for any unemployment benefits that might be paid
and/or feel claimant should be disqualified for benefits. Please schedule the unemployment hearing by telephone

if this is possible.
Please send all correspondence to:

P.O. Box 720660
Cklahoma City, OK 73172

if you have any questions, please contact our local office, where the claimant worked, at: 405-840-5000 Ext:
4710

\isbowNlertlog
Melissa VanNoy °
UI Claims Analyst II
Risk Management

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 6 of 21
 

2-051 JOB SERVICE NORTH DAKOTA (R. 5-13)
BENEFIT SECTION
PO BOX 5507, BISMARCK, ND 58506-5507
701-328-2866
(TTY) 800/366-6888 or (Fax) 701-328-2728

NONMONETARY DETERMINATION NOTICE - EMP

EMPLOYER NOTICE 01/03/2020
EXPRESS SERVICES INC XXX-XX-XXXX
9701 BOARDWALK BLVD 25
PO BOx 720660 550
OKLAHOMA CITY OK 73172-0660 0005QT
0740489

NATASHA N MCMILLEN
QUIT: TEMPORARY AGENCY

UNEMPLOYMENT INSURANCE (CUI) BENEFITS ARE ALLOWED FOR THIS ISSUE. AFTER
CONSIDERING ALL THE INFORMATION PROVIDED, IT IS DETERMINED THAT:
1. YOU CONTACTED THE EMPLOYER (TEMPORARY HELP FIRM) FOR A FURTHER JOB
ASSIGNMENT PRIOR TO FILING YOUR CLAIM FOR BENEFITS AND NO ASSIGNMENTS
WERE AVAILABLE, OR
2. YOU WERE NOT NOTIFIED OF THE REQUIREMENT TO CONTACT THE EMPLOYER
(TEMPORARY HELP FIRM) PRIOR TO FILING FOR BENEFITS, OR
3. YOU CONTACTED THE EMPLOYER (TEMPORARY HELP FIRM) AND THE NEXT ASSIGNMENT
THAT WAS OFFERED WAS NOT DEEMED TO BE SUITABLE WORK.
THIS DETERMINATION TO ALLOW BENEFITS APPLIES ONLY TO THIS ISSUE. YOU NEED TO
CONTINUE TO MEET ALL ELIGIBILITY REQUIREMENTS OF THE UI LAW IN ORDER TO
CONTINUE TO RECEIVE UL BENEFIT PAYMENTS.

RIGHT OF APPEAL:
If you believe the facts or the law applied in this determination are incorrect, you have 12 = days in which to

file an appeal. Your request must be in writing and filed on or before 01/15/2020.

Appeals may be filed online by going to the UI EASY (Unemployment Insurance Employer Account System) link at www-jobsnd.com
and clicking on the File New Appeal link or by completing the appeal request form included with this determination. Appeals filed

on paper must be postmarked, faxed, or hand delivered to the address at the top of this form no later than the deadline date. You must
state the reason(s) you disagree with this determination so another determination may be made or an appeal schedule.

You can receive assistance in filing your appeat by calling 1-800-351-9098.

Casey dasa EM ALING ste eal omit coo ro aM,” Of 24

\GE 3/5 * RCVD AT 1/7/2020 4:31:23 PM [Central Standard Time] * SVR:ITDRFAXIS * DNIS:3282728 * CSID: Channel-5 * ANI:4053405000 * DURATION (mm-ss):02-26
 

LAW : 52-06-02

AN INDIVIDUAL IS DISQUALIFIED FOR BENEFITS:
FOR THE WEEK IN WHICH HE HAS LEFT HIS MOST RECENT EMPLOYMENT VOLUNTARILY
WITHOUT GOOD CAUSE ATTRIBUTABLE TO THE EMPLOYER, AND THEREAFTER UNTIL SUCH
TIME AS HE:
A. CAN DEMONSTRATE THAT HE HAS EARNED REMUNERATION FOR PERSONAL SERVICES
IN EMPLOYMENT EQUIVALENT TO AT LEAST EIGHT TIMES HIS WEEKLY BENEFIT
AMOUNT AS DETERMINED UNDER SECTION 52-06-04; AND
B. HAS NOT LEFT HIS MOST RECENT EMPLOYMENT UNDER DISQUALIFYING CIRCUMSTANCES.

A TEMPORARY EMPLOYEE OF A TEMPORARY HELP FIRM IS DEEMED TO HAVE LEFT
EMPLOYMENT VOLUNTARILY IF THE EMPLOYEE DOES NOT CONTACT THE TEMPORARY HELP
FIRM FOR REASSIGNMENT BEFORE FILING FOR BENEFITS. FAILURE TO CONTACT THE
TEMPORARY HELP FIRM IS NOT DEEMED A VOLUNTARY LEAVING OF EMPLOYMENT UNLESS
THE CLAIMANT WAS ADVISED OF THE OBLIGATION TO CONTACT THE TEMPORARY HELP FIRM
UPON COMPLETION OF AN ASSIGNMENT AND ADVISED THAT UNEMPLOYMENT BENEFITS MAY BE
DENIED FOR FAILURE TO CONTACT THE TEMPORARY HELP FIRM.

AS USED IN THIS SUBSECTION, "TEMPORARY EMPLOYEE" MEANS AN EMPLOYEE ASSIGNED TO
WORK FOR A CLIENT OF THE TEMPORARY HELP FIRM; AND "TEMPORARY HELP FIRM" MEANS
A FIRM THAT HIRES THAT FIRMS'S OWN EMPLOYEES AND ASSIGNS THESE EMPLOYEES

TO A CLIENT TO SUPPORT OR SUPPLEMENT THE CLIENT'S WORK FORCE IN A WORK
SITUATION SUCH AS EMPLOYEE ABSENCE, TEMPORARY SKILLS SHORTAGE, SEASONAL
WORKLOAD, A SPECIAL ASSIGNMENT OR A SPECIAL PROJECT.

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 8 of 21

GE 4/5 * RCVD AT 1/7/2020 4:31:23 PM [Central Standard Time] * SVR:ITDRFAX/8 * DNIS:3282728 * CSID:Channel-5 * ANI:4052405000 * DURATION (mm-ss): 02-26
 

2-222
Job Service North Dakota
os Request for Lower Authority Appeal
498-800-5559 NATASHA MCMILLEN EMPLOYER REQUEST
ISSUE NUMBER: 0005 ISSUE CODE: QT EXPRESS SERVICES INC

TAX ACCOUNT NUMBER: 0740489
ISSUE DESCRIPTION:

QUIT: TEMPORARY AGENCY

If you agree with the determination you received along with this appeal request then no further action is required. If
you disagree with the determination, please provide the reason(s) why you disagree in the space provided below and
return this form to Job Service North Dakota on or before the due date listed on your determination, You may include
additional sheets if necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed Date Phone
v” Please include any documentation shat YOR EGE! SBBOTHEN UE. BPPRALE eee tuicthip apeeol opus

GE 5/5 * RCVD AT 1/7/2020 4:31:23 PM [Central Standard Time] * SVR:ITDRFAX/8 * DNIS:3282728 * CSID:Channel-5 * ANI:4058405000 * DURATION (mm-ss):02-26
EXHIBIT

North Dakota : Poe North Dakota Stato Government 2

 

  

aie
re

 

 

 

 

NICU ann ne
Da eh Unemployment Insurance
Internet Claims Entry ae
: Joband.cam
Main Menu 01/10/2020 User: Erin Pringle | Logout
Claim #: 545606 Confirmation #: W021306299
Employment History Return to Employer Pension/Retirement/Disability Pay Income Tax Withholding
United States Citizen Union Out of Work List Work Limitations
Educational Employment Farming/Ranching Available for Work
Federal Employment Self-Employment School Enrollment
Armed Forces Service Commission Work Schedule
Work in Other States Out of State Claim Willingness to Work Same Days and Hours
Business Ownership Severance Pay Child Support

Claim Details

Claim Type: Additional Claim
Submitted Date: 12/05/2019 03:39 PM
Date Started: 12/05/2019 03:09 PM
Last Day Worked: 11/27/2019

Effective Date: 12/01/2019

Date Transferred

to Mainframe: 12/05/2019 03:39 PM

Employers Indicator: Y
Web Service Error:

Last Day Worked
When you filed your claim on October 11, 2019, you indicated your last day worked was September 22, 2019.

Have you worked for any employer in any state since September 22, 2019?*
YES

Claimant Demographics

Name: NATASHA N. MCMILLEN
SSN: XXX-XX-XXXX

Date of Birth: 10/03/1978

Street: 120 2ND AVE N

PO Box:

City, State Zip: WATERTOWN, SD 57201
Country: United States
Telephone: 605-237-6282

Gender: Female

Race: White

Ethnicity: Not Hispanic

Type of Work: Business and Financial Occupation
Education: Bachelors Degree

Are you a veteran?: No

Local Office: Out of State

Employment History
Employer: Express Employment Professiona - Start Date: 10/24/2019 - End Date: 11/02/2019 - Back to Top

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 10 of 21
Are you currently employed part time by Express Employment Professiona ? NO
You indicated your schedule was:

Reason No Longer Working for Express Employment Professiona : Lack of Work Layoff or Position Eliminated
Detail: Seasonal work and they are no longer doing beet harvest. | did move from that area.

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 11 of 21
tesponse to Fact Finding Letter EXHIB IT
Jate of Mailing: 12/13/2019 3
)005QT

EXPRESS SERVICES IN

Jear MCMILLEN, NATASHA N:

\t the time you filed your claim for unemployment benefits you reported lack of work as the reason you are unemployed.
The employer has since provided information stating the reason you are no longer employed with them is that you quit.

This has created an issue on your claim. Your benefits have been suspended until this issue is resolved. Please answer
ie following questions:

‘mployer Stated:
‘laimant is considered to have voluntarily quit Express as she did not check back for further assignment

If an employer statement has been included on this letter, do you agree with the employer's statement? No

 

‘you disagree, explain in detail what you disagree with and why.

/hen I called in they said they didn?t have anything and would let me know. I had no where to live in grand forks any
mger and had to move.

 

What dates did you work for this employer? (provide the date you started and last date you worked for this
nployer) 10/24/2019 - 11/02/2019

 

What type of work did you perform for the employer?
2at harvest

 

hat was the date of the final incident that resulted in your separation from the temporary help firm? (not the client
u were assigned to) 11/02/2019

 

d you complete your last work assignment before filing your claim for unemployment benefits? Yes

 

you did not complete the final work assignment, please explain why you did not complete the assignment (be as
ecific as possible).

mpleted

 

hat was the date you last worked for the most recent client you were assigned to? 11/02/2019
Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 12 of 21
TS TNS Ssew Sess gee FW LT SABER Sen y SAWR BS BEB ORE PPR AUR CLF CARR CECEE FUER BEAU BU

inemployment benefits? 11/02/2019

Jid you contact the employer (temporary help firm) for an additional assignment? Yes

f yes, on what date did you contact the employer (temporary help firm)? 11/04/2019

Vho did you request the assignment from?
Jo not remember the name

 

Vere you offered a new assignment? No

 

‘you were offered a new assignment, did you accept the new assignment? Yes

 

‘you refused a new assignment, provide the reason(s) for the refusal.

 

in what date was or is the new assignment to start?

 

‘ere you advised that unemployment benefits could be affected if you did not request a new assignment prior to
ling your claim for unemployment insurance benefits? Yes

n what date were you advised that unemployment benefits could be affected if you failed to contact the temporary
‘Ip firm for re-assignment prior to filing your claim for unemployment insurance benefits? 10/24/2019

 

Vere you discharged from the temporary help firm listed in this letter? Yes

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 13 of 21
2-700 N OR T 4

~ Dakota | Job service :
Be Legendary.”

12/13/2019 EXHIBIT
4

 

 

EXPRESS SERVICES INC
9701 BOARDWALK BLVD
PO BOX 720660

OKLAHOMA CITY OK 73172

 

Account - 0740489

Ref - Unemployment claim for MCMILLEN, NATASHA N, SSN Ending - 5559, Issue - 0005QT

** You can now respond electronically from either (1) your UIEASY account (Under UI Tax Account Management select
View / Respond to Benefit Documents), or (2) www.jobsnd.com (Selact Unemployment for Business. Click on the Fact
Finding Response button. Enter the Document Access Code listed below).

Document Access Code -> 0049-3763-0012-6260

In your response to the Notice of Claim you stated the reason the claimant is no longer working for you is quit.

Please answer the following questions regarding the claimant's separation from your employment. This
information will be used in determining the claimant's eligibility for unemployment compensation and your
proportionate share of any potential charges to your account resulting from any benefits paid to the claimant. It
is important that you answer all of the questions on this letter. Failure to answer all the questions may result in
your response being deemed as an inadequate response per NDCC 52-04-G7 (3){b).

Please provide detailed information surrounding the claimant's separation from your company (NOT THE
CLIENT THEY WERE WORKING FOR).

Please answer all questions to the best of your knowledge. You may use additional sheets if needed.

 

1. What dates did the claimant work for you? (provide the start and end dates of employment)

load fg W/t A”

2. What tyeé of work did the claimant perform far you? L

(agment Labrr -lLigh

3. Please indic. 6 claimants currant employment status with your organization. (Please select from:
Discharged / Quit } Layoff / Still Employed / Suspended)

4. Did the claimant complete the final work assignment?

ue >

5. What was the date the claimant last worked for the most recent client they were assigned to?

WL /t AG

6. Did the claimant contact you for an additional assignment between the time of their last assignment and the
date of this notice? bo ;

PO Box 5507 « Bismarck, ND 58508-5507 2011950/409763 DH
701-328-2866 {Phone] ¢ 800-366-6888 [TTY] * 703-328-2728 {Fax}

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 14 of 21
AGE 4/7 * RCVD AT 12/20/2019 4:07:44 PM [Central Standard Time] * SVR:ITORFAX1/0 * DNIS:3282728 * CSID:Channel-1 * ANI:4058405000 * DURATION (mm-ss):03-27

rptFFLetterEmployer

oi4 Page 1 of 2
7. On what date did the claimant contact you for an additional assignment?

8. Was the claimant offered a new assignment?

9. If the claimant was offered a new assignment, provide the date the assignment was offered.
10. On what date was / is the new assignment to start?

11, Dic the claimant refuse the assignment?

12. If yes, what was the reason given?

13, What type of work did the claimant register to complete for your clients?

14. What type of work was involved in the assignment offered?

15. If the claimant was not offered a new assignment, provide the eat. why we aC claimant not a a
new assignment. _ a ‘ + she Wes nat
She lowtacted Lupgss ov If4 A aud Sad had fo wove worley

16. How are requests for additional assignments recorded?

documented iM ow unemaleymiend data. bate .

17. Was the claimant advised that unemployment benefits could be affected if the claimant did not contact your
agency prior to filing a claim for unemployment insurance benefits? Yes

18. Include proof with the claimant's signature that the claimant was informed that their unemployment benefits
could be affected if they failed to contact you for reassignment with your response to this notice,

signee Vat apa Qn Print Name Th hag A ones Dated /4-30 - /9
Title LLL tf jie Aahyot Phone 415~-84)-i0p FY ZOF

y
Return to: Job Service North Dakota Applicant Services P.O. Box 5507 Bismarck, ND 58506-5507
Important

Please note: If an online response is not received or paper reply is not postmarked within five (5) days of
the date of this request, a determination will be made on the basis of information available.

 

PO Box 5507 = Bismarck, NO 58506-3507 2011950/493763 DH
701-328-2866 (Phone) * 800-366-688 {TTY} * 701-328-2728 (Fax)

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 15 of 21

AGE 5/7 * RCVD AT 12/20/2019 4:07:44 PM [Central Standard Time] * SVR:ITDRFAX1/0 * DNIS:3282728 * CSID:Channel-1 * ANI:4058405000 * DURATION (mm-ss)!03-27

(ptf FLetterEmployer

a4 Page 2 af 2
 

EXHIBIT

 

Fax Cover Page 9

 

 

Pr ess

& / EMPLOYMENT PROFESSIONALS |

  
  

9701 Boardwalk Blvd.
Oklahoma City, OK 73162

12/20/2019 AT 4:07:37 PM

To: 7013282728@fax.expresspros.com
Subject: FW: Scanned image from RiskSharpMX-4070V
Fax: 7013282728

From: Jones, Taya M.
Pages: 5

This information is for the designated recipient only and may contain
privileged, proprietary, or otherwise private information. If you have received it
in error, please notify the sender immediately and destroy the original. Any
other use of the fax by you is prohibited.

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 16 of 21
AGE 1/7* RCVDAT 12/20/2019 4:07:44 PM [Central Standard Time] * SVR:ITORFAX1/0 * DNIS:3282728 * CSID:Channel-1 * ANI:4058405000 * DURATION (mm-ss):03-27
WHOAPPFAX2\Omitool\Messages\0165\b05£3089-8aea42e2-b704-ba3fd220573d -Express-Cover-CP56135592-bi1 3-4a97-8cGe-
bN6ce3459a8e.rtf

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 17 of 21
AGE 2/7 * RCVD AT 12/20/2019 4:07:44 PM [Central Standard Time] * SVR:ITDRFAX1/0 * DNIS:3282728 * CSID:Channel-1 * ANI:4058405000 * DURATION (mm-ss):03-27
Nataya Jones | UI Claims Analyst II

Risk Management

Express Employment Professionals International Headquarters
3701 Boardwalk Blvd | Oklahoma City, OK 73162

(405) 840-5000 ext. 4269

taya. jones@expresspros,com

Risk Management - The purpose of risk management is to create, protect, and
enhance Express Employment Professional's value by managing the uncertainties
that could either negatively or positively influence the achievement of
Express Employment Professional's objectives. Our goal is to provide cost-
effective risk management solutions for underwriting, workers' compensation,
unemployment, and contract review with exceptional customer service.

=== Original Message-----

From: risksharpmx-4070v@expresapros.com <risksharpmx-4070v@expresspros.com>
Sent: Friday, December 20, 2019 3:55 PM

To: Jones, Taya M. <Taya.Jones@ExpressPros.com>

Subject: Scanned image from RiskSharpMK-4070V

Reply to: RiskSharp4070 <risksharpmx-4070v@expresspros.com>
Device Name: RiskSharpMx-4070¥V

Device Model: MX-M4070

Location: Risk

File Format: PDF MMR(G4)
Resolution: 200dpi x 200dpi

Attached file is scanned image in PDF format.

Use Acrobat (R)Reader(R) or Adobe(R)Reader(R} of Adobe Systems Incorporated to
view the document.

Adobe (R}Reader(R) can be downloaded from the following URL:

Adobe, the Adobe lego, Acrobat, the Adobe PDF loge, and Reader are registered
trademarks or trademarks of Adebe Systems Incorporated in the United States
and other countries.

http: //www.adobe.com/

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 18 of 21
AGE 3/7 * RCVD AT 12/20/2019 4:07:44 PM [Central Standard Time] * SVR:ITDRFAX1/0 * DNIS:3282728 * CSID:Channel-1 * ANI-4058405000 * DURATION (mm-$s):03-27
 

EXHIBIT
6

 

Fax Cover Page

 

 

  

press’

@ EMPLOYMENT PROFESSIONALS

9701 Boardwalk Blvd.
Oklahoma City, OK 73162

12/12/2019 AT 11:00:21 AM

To: Job Service North Dakota Fax: 7013282728
Subject: Claim ID: 696270, Claimant Name: NATASHA MCMILLEN

From: Taya Jones
Department: RISK UI
Pages: 2

This information is for the designated recipient only and may contain
privileged, proprictary, or otherwise private information. If you have received it
in error, please notify the sender immediately and destroy the original. Any
other use of the fax by you is prohibited.

\Programi Files\Onitool\OmtoolServer\_Languages\ENU\Templates\Express-UI-Cover.doc

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 19 of 21
‘AGE 1/3 * RCVD AT 12/12/2019 11:00:25 AM [Central Standard Time] * SVR:ITDRFAX 1/2 * DNIS:3282728 * CSID:Channel-13 * ANI:4058405000 * DURATION (mm-ss):01-48
EXPRESS SERVICES, INC.
P.O. Box 720660
Oklahoma City, OK 73172

 

December 12, 2019

Job Service North Dakota
P.O, Box 5507
Bismarck, ND - 58506

 

 

 

oe EE ey
- SSN: “| XXX-XX-XXXX . — J
Employer: EXPRESS SERVICES, INC.
UI Aocount aes BOMBS os sewnenwunnneal

 

 
   

 

 

_Last Date Worked : | 11/04/2019

Termination ate NENG nnn
' Claim Effective Date : 42/06/2019

Mailing Date : 12/06/2019 ~
(Gan 8 eee
_Beneft Year Dates E206 2018 |

     

Dear State Representative,

Claimant is considered to have voluntarily quit Express. Although claimant did complete the assignment or the
cllent released the claimant for other reasons not associated with misconduct, claimant did not contact Express
for further assignments within 48 hours, nor did he/she maintain weekly contact. Every associate |s given a
Welcome Brochure at the time of hire and this policy Is listed In thls brochure. Claimant read and signed an
acknowledgement page understanding our policies and was aware of the requirement to call in available.
Therefore, claimant's separation was not attributable to Express. Being a staffing company, claimant could have
immediately been assigned to another assignment. Express does feel that claimant is not making him/herself
available for work and should be disqualified for benefits. Express should not be charged for any benefits should
you decide to allow the claim. Calling In available Is also considered under North Dakota Law 52-06-02. 1(b).

In addition, this claim was sent to the incorrect address/account number. The correct account number is above.

IF A SIGNED HANDBOOK RECEIPT IS REQUIRED, PLEASE CONTACT THE LOCAL FRANCHISE AT THE
NUMBER BOLDED BELOW.

We feel EXPRESS SERVICES, INC. should not be charged for any unemployment benefits that might be paid
and/or feel claimant should be disqualified for benefits. Please mail the claim determination and/ or
correspondence to:

P.O, Box 720660
Oklahoma City, OK 73172

If you have any questions, please contact our local office, where the claimant worked, at: 701-787-5655

-
Taya Jones

Unemployment Claims Analyst |!
Risk Management

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 20 of 21
 

Dec, 9.9039 1:97PM Global Safety Network No. 5954 =P

2-040

— 108 SIC NORTH paKor”

PO BOX 5507, BISMARCK, ND 58506-5507

(TTY) 800-3 66ONBR Hee) 701-328-2728
st NOTICE OF CLAIM FOR 0 INSURANCE BENEFITS
12/06/2019

TAX RATED EMPLOYER

ACCNT:
TYPE: LAST
SSN: XXX-XX-XXXX

EXPRESS EMPLOYMENT PROFESSIONA
3590 S 42ND STREET
GRAND FORKS ND 58201

CLAIMANT: NATASHA N MCMILLEN

THIS NOTICE ITS TO INFORM YOU THAT THE CLAIMANT LISTED ABOVE HAS FILED A CLAIM
FOR UNEMPLOYMENT INSURANCE BENEFITS.

THIS EMPLOYEE STATES THAT EMPLOYMENT ENDED SECAUSE:

LACK OF WORK. IF YOU AGREE THAT THE SEPARATION WAS DUE TO A LACK OF wORK,

NO RESPONSE TO THIS NOTICE IS REQUIRED. IF THE SEPARATION WAS DUE TO REASONS
OTHER THAN LACK OF WORK, PLEASE RESPOND ON THE BACK SIDE OF THIS NOTICE WITH
DETAILED REASONS WHY THE CLAIMANT IS NO LONGER EMPLOYED BY YOU,

THIS EMPLOYEE WILL BE REQUIRED TO SEARCH FOR WORK DURING THIS PERTOD OF
UNEMPLOYMENT.

Your reply must be delivered or postmarked no Jater than 12/16/2019

or the determination of Job Service shall be final.

Case 2:20-cv-04080-NKL Document 1-5 Filed 05/14/20 Page 21 of 21
